Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 1 of 28




             EX. 18
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 2 of 28

TIME WARnER CAbLE
STAnDARDS OF bUSInESS COnDUCT
Effective July 28, 2014




^STAnDARDS
Time Warner Cable Standards of Business Conduct                                 D-SS-000376   1
                                           Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 3 of 28


Table of Contents


OVERVIEW.................................................................................................................................................................................................................................. 1
MAINTAINING A PROFESSIONAL WORKPLACE................................................................................................................................................. 5
   Equal Employment Opportunity...................................................................................................................................................................................................................................... 5

          Harassment and Sexual Harassment......................................................................................................................................................................................................................... 5

          Drug-Free Workplace..................................................................................................................................................................................................................................................................... 5

          Environmental, Health and Safety Laws.................................................................................................................................................................................................................. 6

PROTECTING COMPANY RECORDS AND INFORMATION............................................................................................................................ 7
   Integrity of Financial Records and Statements; Public Disclosure and Reporting................................................................................................. 7

          False Statements.................................................................................................................................................................................................................................................................................. 8

          Dishonesty and Fraud................................................................................................................................................................................................................................................................... 8

          Code of Ethics for our Senior Executive and Senior Financial Officers............................................................................................................................... 9

          Securities Trading............................................................................................................................................................................................................................................................................... 10

          E-Communications and Information Security.................................................................................................................................................................................................. 12

CONFLICTS OF INTEREST................................................................................................................................................................................................. 15
  Gifts and Entertainment.............................................................................................................................................................................................................................................................. 15

          Investments in Other Companies................................................................................................................................................................................................................................... 16

          Providing Service to Other Companies.................................................................................................................................................................................................................... 17

          Working with Family Members.......................................................................................................................................................................................................................................... 17
          Corporate Opportunities............................................................................................................................................................................................................................................................ 17

CONDUCTING BUSINESS IN A GLOBAL MARKETPLACE............................................................................................................................... 21
  Fair Dealing................................................................................................................................................................................................................................................................................................. 21

          Foreign Corrupt Practices Act.............................................................................................................................................................................................................................................. 21

.         Antitrust Laws......................................................................................................................................................................................................................................................................................... 23

          Export, Import and Anti-boycott Laws....................................................................................................................................................................................................................... 23

          Political Activities and Solicitations................................................................................................................................................................................................................................. 24




                                                                                                                                                                                                                                                               D-SS-000377
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 4 of 28


OVERVIEW

The Time Warner Cable Standards of Business Conduct reflect the commitment of Time Warner Cable Inc. and its officers,
executives and employees to conduct business according to the highest standards of integrity and ethics.
The Standards of Business Conduct set forth general policies and guidance on how we should conduct our business. They do
not catalog every law or policy that applies to Time Warner Cable or us as employees – rather the Standards focus on broad
policies and principles that should guide our personal conduct as employees. Will every employee encounter every one of
the Standards in their work? No, but it’s important that everyone knows and understands the Standards and complies with
both their letter and spirit.
We are expected to adhere to the highest standards of personal conduct, integrity, ethical behavior and professionalism
because the result will be a work environment that encourages productivity, teamwork, and respect. Our understanding
of and adherence to the Standards of Business Conduct and other policies of Time Warner Cable matter to the growth and
success of Time Warner Cable. Promoting and maintaining the highest standards of business conduct are an important part
of our mission to make our customers’ lives simpler and easier through the services we deliver and how we deliver them



Do the Standards of Business Conduct Apply to Me?
Each employee of Time Warner Cable is required to follow the     There are other policies and procedures that are applicable
Standards of Business Conduct set out here as a condition of     to employees that aren’t a part of the Standards of Business
employment. While the Standards of Business Conduct set          Conduct. For example, Time Warner Cable has additional
forth policies and guidance on some important business and       detailed policies on HR issues, such as the employment of
legal matters, they are not a written contract of employment.    relatives and sexual harassment. Certain senior executives
Employment with Time Warner Cable is generally at-will, which    are subject to supplemental policies governing trading in Time
means that either you or Time Warner Cable may terminate         Warner Cable securities and others are subject to the Code
the employment relationship at any time, subject to the terms    of Ethics for Senior Financial Officers set forth below. Those
of individual employment agreements. The Standards of            employed as attorneys for Time Warner Cable are subject to
Business Conduct are not intended to impose new terms            special rules for reporting possible violations of law. It is your
and conditions of employment, where this would be contrary       responsibility to be familiar with and abide by the policies that
to the terms of any existing contractual relationships, such     apply to you. If you have questions about these other policies,
as collective bargaining agreements. For union represented       contact your supervisor or your HR representative.
employees, the implementation of the Standards may be
subject to discussion with the relevant union representative.



What are My Responsibilities as an Employee? As a Supervisor?
The Standards of Business Conduct are a foundation. It is not    No one may justify misconduct or illegal conduct by claiming
possible to describe all business conduct in detail. To ensure   it was ordered by someone in higher management. No one,
compliance with the Standards of Business Conduct, applicable    regardless of level or position, has the authority to direct
laws and regulations, consider the following questions when      conduct that is illegal or violates the Standards of Business
making business decisions:                                       Conduct.

• D
   oes it comply with the Standards of Business Conduct and     Time Warner Cable’s reputation for integrity can only be
  other Company policies?                                        maintained, if we as individuals seek guidance when we are
                                                                 unsure about the proper decision to make in a difficult situation
• Does it comply with applicable laws and regulations?           and report suspected or actual violations of these Standards
                                                                 and the laws that apply to our business.
• Does it feel right?
• Is there someone else who should be consulted?                 Supervisors are asked not only to comply with the Standards
                                                                 of Business Conduct, but also to set a good example for those
• How would the person I respect the most view this decision?    in their reporting group and to promote awareness of the
                                                                 Standards by all Time Warner Cable employees. Supervisors
• How would this look in the newspaper?                          have a responsibility to monitor the conduct of people they
As employees, we all have a responsibility to understand the     supervise and promote employee compliance with applicable
laws, regulations and Standards that apply to our jobs and       laws, regulations and these Standards. Supervisors also have
to always follow them. Any employees who fail to follow the      a responsibility to report serious misconduct to the Ethics
Standards, laws and regulations that apply to our business put   Office and to support employees who seek guidance or
themselves, their co-workers and the Company at risk.            report concerns.

Time Warner Cable Standards of Business Conduct                                                            D-SS-000378                1
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 5 of 28


OVERVIEW



Who Oversees the Standards of Business Conduct and Who Can Answer
Questions about Them?
The Audit Committee of the Time Warner Cable Inc. Board           If these FAQs don’t answer your questions, then please
of Directors and Time Warner Cable’s Chief Ethics Officer,        bring your question to the appropriate personnel. Generally
Jeff Zimmerman, Senior Vice President and Deputy General          speaking, you may contact your supervisor, Law Department,
Counsel, oversee the Ethics Program and the Standards of          or Human Resources Department. In addition, as you’ll see
Business Conduct that forms its conerstone. Jeff Zimmerman        below, for questions about certain types of conduct, the
can be reached through the Ethics Office as follows:              Standards provide you with more detailed guidance on which
Ethics@twcable.com, by submitting a web report to https://        departments you should contact. If you have any questions
www.reportlineweb.com/TWC, or by calling 1-877-247-4279           about how the Standards of Business Conduct are affected by
(UK callers should precede the hotline# with acess code           local laws and regulations outside the US, you may contact a
0800-89-0011 for BT, and 0500-89-0011 for C&W. India callers      member of the Law Department.
should use access code 000-117).
                                                                  In any event, if they cannot address your questions or concerns,
As you are reviewing these Standards, you may have questions      or you don’t feel comfortable talking to them, you can always
about what a Standard means. Take a moment to review the          bring your question to the Ethics Office.
Frequently Asked Questions, if any, after the Standards.



How are the Standards of Business Conduct Enforced?
Reports of violations may be received from a number of            oral or written warning, probation, demotion, suspension,
sources, including employees, outside parties, or as a result     restitution, termination of employment including “for cause”
of an audit or litigation. Once a report is received by the       termination that may result in forfeiture of stock options, RSUs
Ethics Office, it is promptly and thoroughly investigated         or other equity awards granted under Time Warner Cable
(See “How Are Investigations Conducted”). Depending on            stock incentive plans, or referral for criminal prosecution or civil
the nature of the violation or the results of an investigation,   action. Some of the factors that may be taken into account are:
disciplinary action may or may not be taken. Time Warner          the nature of the violation; the impact on Time Warner Cable
Cable is not obligated to take any particular disciplinary        or any of its Regions; and the individual’s history of compliance
action, but the discipline imposed may include:                   with these Standards of Business Conduct.



How Are Investigations Conducted?
All reports will be investigated promptly and thoroughly, and     misrepresenting or withholding information, attempting to
will be treated as confidential to the extent practicable. All    discover the identity of anyone cooperating in an investigation,
employees are expected to cooperate in investigations and         or breaching the confidentiality of an investigation.
refrain from interfering with or obstructing an investigation,



Interpretation and Waivers
As with any code of conduct, determinations will have to          to eliminate the conflict by monitoring conduct or
be made from time to time as to how particular facts and          taking other appropriate actions.
circumstances should be treated under these Standards.
For example, in considering whether a conflict of interest
may exist, all of the relevant facts and circumstances
should be considered, including the ability of the Company




Time Warner Cable Standards of Business Conduct                                                             D-SS-000379              2
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 6 of 28


OVERVIEW



Questions or Concerns:                                               General FAQs
If you have questions or believe that violations of the Standards    1. Who is required to comply with the Standards of
are occurring or have occurred, you should not keep the                  Business Conduct?
information to yourself, but should promptly inform the
appropriate personnel. As a general rule, you may contact            The Standards are applicable to all employees of
your supervisor, Law Department, Human Resources                     Time Warner Cable.
representative, or the Ethics Office with questions or concerns.
In addition, as you’ll see below, for certain types of violations,   If you have a question about whether the Standards of
 the Standards provide more specific guidance on whom you            Business Conduct apply to you, please contact your supervisor
should contact.                                                      or HR representative, and if they can’t answer your questions,
                                                                     ask the Ethics Office.
In any event, you may always contact the Ethics Office with
questions or concerns as follows:                                    2. Who is a Time Warner Cable “employee”?
                                                                     Employees on the payroll of Time Warner Cable, who are
• send an e-mail to         @twcable.com                             generally located in Charlotte, Herndon, New York or one of
                                                                     the cable regions. Employees of third party organizations or
• c all the Chief Ethics Officer, Jeff Zimmerman, or                independent contractors providing services to Time Warner
   his deputy, Christine Dzujna, at 212-364-8200                     Cable are not employees of Time Warner Cable.
• m
   ake a telephone call (which may be anonymous) to the             3. Please explain the responsibility of senior management
  Ethics Help Line at 1-877-247-4279 (UK callers should                  and managers under the Standards of Business Conduct.
  precede the hotline # with access code 0800-89-0011
                                                                     Those who supervise others are asked to comply with the
  for BT, and 0500-89-0011 for C&W. India callers should             Standards of Business Conduct, and also to set a good
  use access code 000-117).                                          example for those in their reporting group and to ensure
                                                                     awareness by all Time Warner Cable employees.
• s end a letter (which may be anonymous) addressed to
  Jeff Zimmerman                                                     If you are a supervisor, you also have a responsibility to
  Chief Ethics Officer                                               advise your own supervisor, the Law Department or your HR
  Time Warner Cable                                                  representative of possible serious violations of the Standards
  60 Columbus Circle                                                 and they in turn should notify the Ethics Office so that
                                                                     appropriate follow-up action may be taken. It is extremely
   New York, New York 10023                                          important that supervisors should not themselves investigate
• submit a web report to https://www.reportlineweb.com/TWC           or seek to remedy sensitive and potentially serious matters
                                                                     such as allegations of financial or accounting improporieties,
• send fax o 04-973-6207                                             sexual harassment or discrimination charges.
Supervisors and the Law and HR Departments should report
all serious violations of the Standards to the Ethics Office as      5. Am I required to sign the Standards of Business Conduct?
soon as possible.                                                    Yes. This is required as part of the in-processing for new
                                                                     employees. Because the Standards of Business Conduct
Time Warner Cable does not permit retaliation against any            may be updated and supplemented from time to time, you
employee who in good faith seeks advice, raises a question           periodically may be asked to acknowledge that you have read
or reports misconduct. Anyone engaging in retaliation will be        and understand the Standards as currently in effect. You are
subject to disciplinary action, which could include termination      also required to comply with other standards and policies of
of employment.                                                       the Company that are published from time to time.
                                                                     You should understand that these Standards, as they may be
                                                                     updated or otherwise changed from time to time, represent
                                                                     the policies of the Company and are applicable whether or not
                                                                     a given employee has actually signed an acknowledgement.




Time Warner Cable Standards of Business Conduct                                                             D-SS-000380               3
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 7 of 28




6. Under what circumstances should I report a violation of           8. What are the consequences of violating the Standards of
   the Standards to the Ethics Office?                                    Business Conduct?
                                                                      It really depends on the situation. Time Warner Cable is not
If you believe a violation of the Standards is occurring or           obligated to take any particular disciplinary action. The
has occurred, you should report it to your supervisor, the            discipline imposed will take into account the nature, severity
Law Department or your HR representative (or one of the               and frequency of the violation and could include: oral or
other areas specifically mentioned below). If you do not feel         written warning, probation, demotion, suspension, restitution,
comfortable doing that, you should report it to the Ethics            termination of employment (including “for cause” termination
Office. Supervisors and the Law and HR Departments should             that may result in forfeiture of stock options or other equity
report all serious violations of the Standards to the Ethics Office   awards granted under Time Warner Cable stock incentive
 as soon as possible.                                                 plans), or referral for criminal prosecution or civil action.
7. What happens if I report a violation of the Standards of          Note that criminal prosecution is not within Time Warner
    Business Conduct?                                                 Cable’s discretion; instead, it is within the discretion of a state or
The Ethics Office will promptly and thoroughly investigate or         federal prosecutor, to whom Time Warner Cable may refer any
cause to be investigated, any report it receives. If you do choose    violation as appropriate. Time Warner Cable is not committed
 to identify yourself in the report,Time Warner Cable will seek to    to defending any violators of the laws referred to in the
keep your identity confidential to the extent practicable. If you     Standards of Business Conduct.
do not wish to be identified, you have the opportunity to make a
report anonymously by calling the Ethics Office Help Line or by       9. What should I do if I’m asked to do something that I think
writing and sending a letter to the Ethics Office.                        violates the Standards of Business Conduct or is illegal?

If you make a report of a violation, it is up to you whether to       First, you should discuss your concerns with your supervisor.
identify yourself or to make an anonymous report. However,            If you are not comfortable doing so, you should contact the
if you choose to make an anonymous report, you should                 Ethics Office. Some of the Standards may direct you to
understand that Time Warner Cable may not be able to make             additional people who can help answer these questions.
as thorough an investigation as it could if you did identify
yourself. Time Warner Cable does not permit retaliation               10. How do I find the Standards of Business Conduct in
against any employee who in good faith seeks advice, raises                the future?
a question or reports misconduct. Anyone engaging in                  You can find the Standards online at the following location:
retaliation will be subject to disciplinary action, which could
include termination of employment.                                    https://www.twcable.com/DepartmentOverview/EthicsOffice.
                                                                      aspx




Time Warner Cable Standards of Business Conduct                                                                   D-SS-000381              4
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 8 of 28


MAINTAINING A
PROFESSIONAL WORKPLACE
Equal Employment Opportunity
Time Warner Cable is committed to the creation of a work              other aspect of the employment relationship on the basis of
environment in which fairness, equity, trust and individual           race, color, national origin, religion, sex, age, sexual orientation,
responsibility are valued. Time Warner Cable believes that            marital status, physical or mental disability or veteran’s status.
talented and dedicated employees are our most valuable
assets. At Time Warner Cable, everyone is given an equal              Furthermore, in all other matters relating to employment or
opportunity to succeed.                                               any of the other ways Time Warner Cable and its employees
                                                                      interact, Time Warner Cable is committed to compliance with
Time Warner Cable is committed to equal opportunity in                the many laws that are applicable to the workplace.
employment and to creating, managing and valuing diversity
in its workforce. Time Warner Cable does not unlawfully               Questions or Concerns:
discriminate with respect to hiring, promotion, compensation,         See guidance in the following Standard.
training, assignment of job responsibilities, termination, or any



Harassment and Sexual Harassment
Time Warner Cable supports a workplace that is free from              the company meals or entertainment obtained in such clubs
unlawful harassment. We expect that all employees will                or facilities. Additionally, company funds should not be spent at
treat each other with fairness and respect. Harassment                clubs that restrict membership on the basis of race, color, gender
on the basis of race, color, national origin, religion, sex,          or sexual orientation. This means that membership dues for
disability, sexual orientation or as otherwise prohibited under       such clubs will not be reimbursed by the company, and that
applicable law, will not be tolerated and is strictly prohibited      company events should not be held at such clubs.
by Time Warner Cable policies.
                                                                      Any retaliation against an individual who has complained
Harassment includes, without limitation, verbal harassment            about harassment or discrimination, or against an individual for
(derogatory statements, slurs, epithets), physical harassment         cooperating with a discrimination or harassment investigation,
(assault, physical interference), visual harassment (cartoons,        is also prohibited. No person will be subject to discipline,
drawings, postings, e-mail) and innuendo. Sexual harassment           retaliation, intimidation, or any other adverse treatment
includes unwelcome sexual advances, requests for sexual favors        because he or she has made a complaint of discrimination or
or other visual, verbal or physical conduct of a sexual nature        harassment in good faith.
that (1) is made a term or condition of employment, (2) is used as
the basis of employment or advancement decisions, or (3) has          Questions or Concerns:
the purpose or effect of unreasonably interfering with work or        Employees should report instances or problems of possible
creating an intimidating, hostile or offensive work environment.      discrimination or harassment directly to Human Resources,
                                                                      Law, or the Ethics Office.
Time Warner Cable supports a workplace that is inclusive for all
its employees. It is therefore inappropriate to conduct business      If you have any questions or want to know more about
in environments from which some employees are excluded, or            Equal Employment Opportunity, Harassment and Sexual
in which some employees may feel uncomfortable. Accordingly,          Harassment Standards, please refer to the complete text of
employees should not attend business meetings, including              Time Warner Cable’s related policies and procedures, which
vendor sponsored entertainment, that are held in clubs or             are available in your Human Resources Office. You may also
facilities that provide entertainment that is primarily of a sexual   consult with your HR representative with any questions.
nature, such as “gentlemen’s clubs,” and should not expense to



Drug-Free Workplace
Time Warner Cable is a drug-free work place. Time Warner              illegal drugs, or controlled substances in any amount or in any
Cable is committed to maintaining a work environment                  manner. Any violation of this policy will result in disciplinary
that is free from the influence of illegal drugs or controlled        action, up to and including termination and referral for criminal
substances. The object of this Standard is to provide a safe,         prosecution. In addition, Time Warner Cable prohibits the
healthy and productive work place for everyone, in order to           abuse of alcohol or prescription drugs while performing your
prevent accidents, and to comply with federal and state health        job duties or while on Time Warner Cable premises. If you
and safety regulations.                                               need help because you have a substance abuse problem, see
                                                                      your Human Resources representative.
While performing your job duties or while on Time Warner
Cable premises, Time Warner Cable prohibits the illicit use,
possession, sale, conveyance, distribution, or manufacture of
Time Warner Cable Standards of Business Conduct                                                                   D-SS-000382                 5
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 9 of 28

MAINTAINING A PROFESSIONAL WORKPLACE



FAQs                                                              2. What if I am off duty and off Company premises?
1. What about Company-sponsored gatherings where                 It is not the intent of Time Warner Cable to monitor or regulate
    alcohol is served?                                            an employee’s behavior off duty and off premises. However,
From time to time, Time Warner Cable may sponsor an               if such off duty behavior adversely affects an employee’s
event where alcohol is served. It is up to you, using your best   job performance, the Company reserves the right to take
judgment, to decide when you have had enough to drink. The        appropriate action.
abuse of alcohol, even at a Time Warner Cable sponsored
event, is strictly prohibited.



Environmental, Health and Safety Laws
The Company is committed to complying with all                    • F
                                                                     ollowing applicable safety practices and wearing
environmental, workplace health and safety laws and                 appropriate protective equipment
regulations applicable to our businesses. This commitment
requires the vigilance of each and every Company employee.        • E
                                                                     nsuring safe driving practices, including using seatbelts
                                                                    when on Company business
Employee responsibilities include:
                                                                  Every employee has a role in protecting the environment, and
• E
   nsuring proper handling, storage and disposal of chemicals,   ensuring a safe and healthy workplace. All supervisors have
                                                                  responsibility for oversight of Company activities in their area
  potentially hazardous materials and waste                       of supervision.
• R
   esponsible handling, storage, maintenance and disposal of
  materials and equipment used in our businesses                  Questions or Concerns:
                                                                  If you have any questions or concerns about the Company’s
• C
   reation and maintenance of workplaces that meet or            compliance with this Standard, please contact your supervisor.
  exceed the required standards for the health and safety of      All supervisors should report any activities or conditions that
  our employees, neighbors and visitors                           may be in violation of this Standard and that are not being
                                                                  adequately remedied to the Ethics Office.
• Maintaining all required permits, records and reports
• Ensuring that all fire exits remain clear




Time Warner Cable Standards of Business Conduct                                                            D-SS-000383               6
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 10 of 28

PROTECTING COMPANY RECORDS
AND INFORMATION
Integrity of Financial Records and Statements; Public Disclosure
and Reporting
Our financial records serve as a basis for managing our              employee may result in disciplinary action by the Company
business and are important in fulfilling our responsibilities        and/or criminal liability. Any reported allegations of retaliation
to our stockholders, contract parties, vendors, suppliers and        will be investigated promptly.
customers. They also are necessary for compliance with
accounting, tax, public disclosure and other requirements, and       As required by Section 303 of the Sarbanes-Oxley Act, directors
are used as a basis for preparing our financial statements, tax      and officers of Time Warner Cable, and employees and
filings and other important documents.                               other persons acting under their direction, shall not coerce,
                                                                     manipulate, mislead or fraudulently influence the Company’s
We are committed to maintaining materially accurate and              independent public accountants at any time for the purpose of
complete financial records and to full, fair, accurate, timely and   rendering Time Warner Cable’s financial statements materially
understandable disclosure in material respects in reports and        misleading.
documents that the Company files with the SEC or otherwise
makes publicly available.                                            Questions or Concerns:
                                                                     If you have any questions about this Standard, or if you
To facilitate the reporting of potential accounting, control and     become aware or concerned that a financial, tax or accounting
auditing issues, and in response to Section 301 of the Sarbanes-     record, statement or filing is inaccurate or misleading, including
Oxley Act of 2002, the Audit Committee has established the           by omission, or that it fails to conform to applicable SEC rules,
following procedures for the receipt, retention and treatment        accounting standards or other Company policy, you should
of complaints regarding accounting, control and auditing             bring it to the attention of the Ethics Office or the Controller.
matters, and the confidential, anonymous submission of
concerns regarding questionable accounting or auditing
matters (collectively, “Accounting Complaints”). Accounting          Likewise, you should inform the Ethics Office or the Controller
Complaints concern matters such as fraud or deliberate error         if you have any reason to question the integrity of any
in the preparation or audit of any financial statement record        employee who is involved in financial controls and reporting,
of the Company; deficiencies in or noncompliance with the            auditing or similar functions.
Company’s internal accounting controls; misrepresentations
or false statements to or by an officer or accountant regarding      You should also inform the Ethics Office or the Controller
a matter contained in the Company’s financial or audit records        if you have any other concerns regarding accounting
or reports; or other deviation from full and fair reporting of the   internal accounting controls, or auditing matters.
Company’s financial condition.
                                                                     FAQs
Any person, including employees of the Company, may submit
a good faith Accounting Complaint to the Company through             1. What is a “financial, tax or accounting record, statement
the Ethics Office or the Controller. Employees will not be               or filing”?
retaliated against in any way for submitting such a Complaint,       This phrase is intended to be interpreted broadly and can
and may submit Complaints anonymously and confidentially             include everything from an employee expense report
 using the communication methods described elsewhere in              to company financial statements and SEC disclosure
 these Standards.                                                    documents. Other examples that may be included in this
                                                                     phrase are: journal entries; reports on company performance
Accounting Complaints will be dealt with by the Company              measurements; tax returns; and regulatory filings.
promptly and confidentiality will be maintained to the fullest
extent practicable, consistent with the need to conduct an           2. Sometimes accounting decisions are very difficult.
adequate review and response. Where the Ethics Office                    What should I do if I disagree with an important
or other Company management determines that an                           accounting decision?
Accounting Complaint is both credible and material to the
Company’s financial reporting, financial condition or internal       This Standard is not intended to require a report of matters
controls, the Audit and Finance Committee will be promptly           of judgment over which reasonable people may differ so
informed.                                                            long as your views are given appropriate consideration. But
                                                                     if you feel that the wrong decision is being made and that the
The Company will not discharge, demote, suspend, threaten,           decision is resulting in materially misleading or inaccurate
harass or in any manner discriminate against any employee            financial reports, you should discuss it with your supervisor
in the terms and conditions of employment based upon any             or the Controller or call the Ethics Office for guidance.
lawful actions of such employee with respect to good faith
reporting of an Accounting Complaint or the provision of
assistance in investigating or otherwise helping to resolve
the Accounting Complaint. Retaliation against a complaining


Time Warner Cable Standards of Business Conduct                                                                D-SS-000384                7
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 11 of 28

PROTECTING COMPANY RECORDS AND INFORMATION



3. What types of conduct could constitute improper                  analysis; threatening to cancel or canceling existing non-audit
    influence of our Auditors?                                       or audit engagements if the auditor objects to the Company’s
Offering or paying bribes or other financial incentives, including   accounting; seeking to have an auditor removed from the audit
offering future employment or contracts for non-audit services;      engagement because the auditor objects to the Company’s
providing an auditor with an inaccurate or misleading legal          accounting; any other exercise of undue influence or coercion.



False Statements
Making false statements to the government is illegal, carries        and with care, and should present an accurate and complete
severe consequences and is prohibited. In addition, all Time         picture of the facts. No false, artificial or misleading statement
Warner Cable reports and documents (whether on paper or              or entries should be made to Time Warner Cable’s books,
in electronic form), ranging from job applications, resumes,         records, account documents, or financial statements. False
time sheets, personal leave sheets and expense reports to            statements are not tolerated in any context and may result in
corporate financial statements, must be prepared honestly            termination of employment.



Dishonesty and Fraud
Like all organizations, ours is faced with risks from dishonesty     • fraud and other unlawful acts; and
and fraud that can take many forms and can cause the
Company and our reputation immense harm. We are                      • bribery and kickbacks.
committed to the deterrence, detection and correction of
such misconduct and to perpetuating a culture that does not          Examples of bribes or kickbacks that would not be tolerated
tolerate it.                                                         by Time Warner Cable include:

Broadly, dishonesty and fraud can involve many forms, such as        • Giving something of value to an individual in return for a
                                                                       favorable exercise of that individual’s discretion; and
• t heft or other misappropriation of assets, including assets of
                                                                     • A payment secretly made to a Time Warner Cable employee
   the Company, our customers and suppliers;
                                                                       by a vendor seeking Time Warner Cable business with the
• q
   uestionable payments to agents, consultants or                     purpose of influencing the employee to award business
  professionals who haven’t been properly retained by the              to the vendor or to secure more favorable terms.
  Company or have over billed or under performed services;
                                                                     Questions or Concerns:
• m
   isstatements and other irregularities in the Company’s
  books, records, financial and disclosure statements, etc.;         If you encounter any circumstance that makes you suspect
                                                                     the occurrence of fraud or dishonesty in any form, you should
• forgery or other alteration of documents;                          advise your supervisor, the Law Department or the Ethics
                                                                     Office promptly.
• t ransfers to or deposits in the bank account of an individual,
   rather than in the account of the company with which we are       Supervisors, when made aware of potential misconduct
   doing business;                                                   by subordinates, should advise the Law Department or the
                                                                     Ethics Office for investigation and follow up as appropriate.
• b
   illings made higher or lower than fair value, at a customer’s    Due to the important yet sensitive nature of suspected
  request;                                                           violations, supervisors should not themselves seek to
                                                                     investigate or “get to the bottom” of the situation. In addition
• p
   ayments made for any purpose other than that described           to constituting violations of our Standards of Business
  in supporting documents;                                           Conduct, allegations in this area, if true, may constitute criminal
                                                                     violations of state or federal law. Investigations, therefore,
• p
   ayments made to employees of customers or agencies               should only be handled as directed by the Law Department or
  through intermediary persons or organizations, or that seem        the Ethics Office.
  to deviate from normal business transactions;
                                                                     And while all employees have a duty to report suspected
• bid rigging;                                                       violations, supervisors have additional responsibilities in this
• embezzlement;                                                      area to:




Time Warner Cable Standards of Business Conduct                                                                D-SS-000385                8
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 12 of 28

PROTECTING COMPANY RECORDS AND INFORMATION



• be alert to the possibility of fraudulent conduct or other             FAQ
dishonesty in your area of supervision;
                                                                         What should I do if I suspect that someone I know may be
• determine what can go wrong in your area of responsibility;            involved in fraudulent or dishonest conduct involving the
and                                                                      Company?
• put in place and maintain effective procedures to discover             You should promptly report the situation to your supervisor,
and deter acts of wrongdoing.                                            the Law Department or the Ethics Office. You should not
                                                                         attempt to investigate the matter yourself. That should only
                                                                         be done at the direction of the Law Department or the Ethics
                                                                         Office.



Code of Ethics for our Principal Executive and Senior Financial Officers
The following section, which applies specifically to our CEO, CFO and Controller, is a supplement to our Standards of Business
Conduct. This special Code of Ethics has been adopted to comply with Section 406 of the Sarbanes-Oxley Act of 2002. While
this Code of Ethics is specifically addressed to our CEO, CFO and Controller, it sets forth broad principles that run throughout
the Standards of Business Conduct and that we expect all our executive officers and financial employees and indeed all our
employees across the board to follow.
This Code of Ethics applies to Time Warner Cable Inc.’s Chief              other regulators and in other public communications made
Executive Officer, Chief Financial Officer, Controller, and other          by Time Warner Cable in accordance with the following
senior executives performing similar senior financial officer              guidelines:
functions at Time Warner Cable currently and from time
to time in the future. Time Warner Cable expects all of its              • a ll accounting records, and the reports produced from such
employees to act in accordance with the highest standards of                records, must be in accordance with all applicable laws;
professional integrity in all aspects of their business activities, to
comply with all applicable laws, rules and regulations, to deter         • a ll accounting records must fairly and accurately reflect the
wrongdoing and abide by the Time Warner Cable Standards                     transactions or occurrences to which they relate;
of Business Conduct and other policies and procedures
adopted by Time Warner Cable that govern the conduct of                  • a ll accounting records must fairly and accurately reflect in
its employees. But because of your leadership positions, you                reasonable detail in accordance with generally accepted
are setting an example for the rest of our employees and are                accounting principles the Company’s assets, liabilities,
expected to comply with this Code of Ethics to foster a culture             revenues and expenses;
of integrity and honesty in all our dealings.
                                                                         • a ll accounting records must not contain any materially false
Accordingly, you agree to:                                                  or intentionally misleading entries;
1. 	Engage in and promote honest and ethical conduct, including         • n
                                                                            o transactions should be intentionally misclassified as to
    the ethical handling of actual or apparent conflicts of interest       accounts, departments or accounting periods;
    between personal and professional relationships;
                                                                         • a ll transactions must be supported by accurate
2. Avoid conflicts of interest and disclose to the Time Warner             documentation in reasonable detail and in all material
    Cable Ethics Office any material transaction or relationship            respects to be recorded in the proper account and in the
    that reasonably could be expected to give rise to such a
    conflict;                                                               proper accounting period;
                                                                         • n
                                                                            o information should be concealed from our internal
3. Take all reasonable measures to protect the confidentiality
    of non-public information about Time Warner Cable or its               auditors or our independent auditors; and
    subsidiaries and their customers obtained or created in              • c ompliance with the Company’s system of internal controls
   connection with your activities and prevent the unauthorized             is required.
   disclosure of such information unless required by applicable
   law or regulation or legal or regulatory process; and                 6. Comply with applicable governmental laws, rules and
                                                                             regulations, as well as the rules and regulations of the New
4. Take all reasonable measures to achieve responsible use of              York Stock Exchange and/or any other self-regulatory
    and control over Time Warner Cable’s assets and resources.              organizations of which Time Warner Cable is a member; and
5. Promote full, fair, accurate, timely, and understandable             7. Promptly report any possible violation of this Code of Ethics
    disclosure in material respects in reports and documents                 to the Time Warner Cable Ethics Office or anyof the parties
    that Time Warner Cable, or its subsidiaries, files with, or              or channels listed in the Time Warner Cable Standards of
    submits to, the Securities and Exchange Commission and                   Business Conduct.
Time Warner Cable Standards of Business Conduct                                                                    D-SS-000386             9
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 13 of 28

PROTECTING COMPANY RECORDS AND INFORMATION


You will make every effort to cooperate with Time Warner              If you have any questions regarding the best course of action in
Cable’s and its subsidiaries’ internal auditors and independent       a particular situation, you should promptly contact Time Warner
public auditors and you will refrain from taking any action           Cable’s Law Department or Ethics Office.
to fraudulently influence, coerce, manipulate or mislead any
such auditors.                                                        Please note that, as provided in Time Warner Cable’s
                                                                      Standards of Business Conduct, Time Warner Cable does
You understand that you will be held accountable for your             not permit retaliation against any employee who in good
adherence to this Code of Ethics. Your failure to observe the         faith seeks advice, raises a question or reports misconduct
terms of this Code of Ethics may result in disciplinary action, up    relating to, or otherwise follows the Standards of Business
to and including termination of employment. Violations of this        Conduct (including this Code of Ethics), including assisting an
Code of Ethics may also constitute violations of law and may          investigation or reporting a violation in good faith.
result in civil and criminal penalties for you, your supervisors
and/or Time Warner Cable.



Securities Trading
Introduction                                                          and be deemed consistent with this Securities Trading Policy.
Federal and state securities laws prohibit the purchase or            In addition, employees who are not subject to these additional
sale of securities, such as Time Warner Cable common stock,           trading restrictions may execute trade(s) in a manner that
while in the possession of material non-public information.           meets the requirements of Rule 10b5-1 and be deemed
Disclosing such information, whether intentionally, carelessly        consistent with this Securities Trading Policy.
or negligently, to others who trade in such securities in light of    The Consequences
that information is referred to as “tipping” and is also prohibited
by these laws. In addition to responding to these laws, this          In addition to being a violation of our policies, insider trading
Standard has been adopted to avoid even the appearance of             is a serious crime that carries severe penalties, including stiff
improper conduct on the part of anyone employed by Time               fines and possible prison sentences even if the profit gained or
Warner Cable.                                                         loss avoided is small. Violations can also result in fines being
                                                                      imposed on Time Warner Cable as the employer of individuals
Our Securities Trading Policy                                         involved in the violation. In addition, company-imposed
If any director, officer or employee of Time Warner Cable has         sanctions, including dismissal for cause, could result.
material non-public information relating to Time Warner Cable,        Material Information
it is our policy that neither that person nor any person who
shares the same household may buy, sell or otherwise transfer         Material information is any information that a reasonable
(such as making gifts of) securities of Time Warner Cable and         investor would consider important in a decision to buy, hold or
its more than 50% directly or indirectly owned entities, or           sell securities – in short, any information that could reasonably
engage in any other action to take advantage of, or pass on to        affect the price of the securities. This requires a case-by-case
others (“tipping”), that information.                                 factual inquiry and it may be difficult to determine whether
                                                                      information is material.
These restrictions apply to all securities of Time Warner Cable,
including common stock, convertible securities, and the               Common examples of information that frequently will be
indebtedness of Time Warner Cable and its subsidiaries. These         regarded as material are: projections of future earnings or
restrictions also apply to transactions involving Time Warner         losses; news of a pending or proposed merger, acquisition or
Cable securities made through company-sponsored savings               tender offer; changes in pricing and other business strategies;
and thrift plans or similar benefit plans, if offered. This policy    an important financing transaction; changes in dividend
also applies to trading in the securities of other companies,         policies or the declaration of a stock split or the offering of
including our partners, customers and suppliers, while in             additional securities; changes in management; significant new
possession of material non-public information relating to             products or discoveries; impending bankruptcy or financial
the other company. In addition, even after you are no longer          liquidity problems; internal financial information which departs
a director, officer or employee of Time Warner Cable, you             from what the market would expect; the gain or loss of a major
should not trade in Time Warner Cable securities if you are in        contract; major litigation; and significant actions by regulatory
possession of material non-public information.                        bodies. Either positive or negative information may be
                                                                      material. We emphasize that this list is merely illustrative.
Senior management of Time Warner Cable will also be subject
to additional restrictions relating to trading in Time Warner         Transactions By Family Members
Cable securities, including “black out” periods, which may be         The trading restrictions described above also apply to your
promulgated from time to time.                                        immediate family members if they are living in your household.
                                                                      The trading restrictions also apply to partners, roommates or
Officers of the Company who enter into an approved Rule               any one else who lives in your household.
10b5-1 trading plan in accordance with the Company’s
guidelines may execute trades in accordance with such plan

Time Warner Cable Standards of Business Conduct                                                                D-SS-000387           10
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 14 of 28

PROTECTING COMPANY RECORDS AND INFORMATION



Questions or Concerns:                                             FAQs
If you have any questions about whether a particular purchase,     1. Does the securities trading policy apply to me?
sale or transaction involving Time Warner Cable securities or
securities of another company is allowable you should contact      The securities trading policy applies if you work for Time
the Law Department or the Ethics Office.                           Warner Cable or its subsidiaries. If you have a question about
                                                                   whether you are covered by the securities trading policy,
Should you become aware of a potential insider trading             please contact the Ethics Office. Remember that even if the
violation, you should immediately advise the Law Department        securities trading policy does not apply to you, the securities
or the Ethics Office.                                              laws do apply.
You should also take steps, where appropriate, to prevent          2. If I get a “tip” on another stock, not Time Warner Cable,
employees you supervise or other persons under your control            can I act on it and still be in compliance with the securities
from using inside information for trading purposes.                    trading policy?
Confidential Information and Media                                 Any information on another company that you obtain during
Communications                                                     the course of your work with Time Warner Cable must not be
                                                                   used to trade securities. Remember that even if the securities
Serious problems could be caused for Time Warner Cable             trading policy does not apply to a particular situation, the
by unauthorized disclosure of internal information about           securities laws often apply, and the consequences for a
the Company, whether or not for the purpose of facilitating        violation of the securities laws can be severe.
improper trading in Company securities. Employees of
Time Warner Cable should not discuss internal matters or           3. I understand that I can’t buy Time Warner Cable stock
developments with anyone, even family and friends, other               based on non-public information, but can I advise a family
than Time Warner Cable employees who have a legitimate                 member or friend to do so?
need to know the information or otherwise as required in           No, you are not permitted to pass on material non-public
the performance of job duties. “Inside information” is often       information to others.
inadvertently disclosed in casual or social conversations. Care
should be taken to avoid such disclosures. Also, confidential      4. What is “material non-public” information?
information in written form must not be brought to or left in
public places and must not be faxed to locations where the fax     “Material” information is any information that a reasonable
could be intercepted.                                              investor would consider important in a decision to buy, sell
                                                                   or hold securities. In short, it is any information that could
This prohibition applies specifically (but not exclusively) to     reasonably affect the price of the securities.
inquiries about Time Warner Cable that may be made by the
financial press, investment analysts or others in the financial    “Non-public” information is any information that has not been
community. It is important that all such communications on         publicly disclosed with enough time to allow the market to
behalf of Time Warner Cable be through an appropriately            receive the information and act upon it. In general, you should
designated officer or employee. Unless you are expressly           not act on information until at least one business day after the
authorized to the contrary, if you receive any inquiries of        release and wide dissemination of the material information.
this nature, you should decline comment and refer the
inquirer to Time Warner Cable’s Corporate Public Affairs           5. Who is included within the definition of “immediate
Department (press inquiries) or Investor Relations (analyst            family?” Does it include roommates?
inquiries). Unauthorized disclosure to the media of confidential   All of us (directors, officers and employees of Time Warner
information regarding Time Warner Cable, including                 Cable) are expected to be responsible for the compliance
information about employees, business practices or financial       with the trading policy by members of our immediate family
information, is prohibited.                                        who share our personal household, and others within our
                                                                   household such as roommates or partners.
Questions or Concerns:
If you have a question or become aware of an unauthorized
disclosure of information, please contact Corporate Public
Affairs, Investor Relations or the Law Department.




Time Warner Cable Standards of Business Conduct                                                              D-SS-000388             11
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 15 of 28

PROTECTING COMPANY RECORDS AND INFORMATION


E-Communications and Information Security
This section addresses the important issue of your use as an employee of the Company’s electronic information facilities,
which includes the Company’s computers and other Company-owned electronic devices, as well as its electronic services
such as e-mail (which we mean to include instant messaging), message boards, chatrooms, voice mail, Internet access, and
word processing.
No Expectation of Privacy                                             conduct that is more like traditional written communications
Because e-mail, voice mail and other electronic information           than purely oral conversations, and that electronic
resources are to be used for Company business and are the             communications may be required to be disclosed as part of
property of the Company, users cannot expect that their e-mail        legal proceedings.
and voice mail communications or any other electronically             To be clear, writing an e-mail is the equivalent of writing a
stored information will remain private. The Company                   memo or a letter, rather than making a telephone call, and you
reserves the right to monitor use of e-mail and voice mail            should think of it as the equivalent of a letter to the editor of a
communications or any other electronically stored information         major newspaper rather than a close friend, in the sense that
in order to ensure compliance with Company policies and               various third parties – e.g., government regulators or private
legal requirements, including, but not limited to, those set forth    litigants – may gain access to the e-mail at some point. When
below:                                                                you send an e-mail, you may be called upon to explain it years
                                                                      later in the context of a litigation or investigation where others
• B
   ecause e-mail messages are the property of the Company,           may be attempting to put the worst possible spin on the e-mail.
  management may review any stored messages or files for
  any purpose, as it can for any other Company documents              So don’t write e-mails carelessly. Be careful and professional
  or records.                                                         and say only what you mean. And don’t think that deleting
                                                                      e-mails will eliminate the problem. Not only are deleted
• T
   he Company may be required to disclose e-mail, voice              items often recoverable, any attempt to delete or destroy
  mail, and other electronically stored information to third          documents, including e-mails, that are the subject of a request
  parties pursuant to legal proceedings or governmental               for production from the government or a private litigant is
                                                                      absolutely prohibited and may subject you and the Company
  investigations.                                                     to civil and criminal penalties.
• W
   hen an employee leaves the Company, management will
                                                                      Time Warner Cable’s electronic information facilities are not
  be given access to his or her e-mail, voice mail, and other         to be used in a way that is disruptive or offensive to others.
  electronically stored information.                                  Thus, when using the Company’s electronic facilities (or
Use of Time Warner Cable’s e-mail, voice mail and other               when using a screen name or otherwise acting in a way that
electronic information facilities constitutes the user’s              identifies you as a Company employee), you should refrain
acknowledgement of, and consent to, the Company’s right to            from things such as:
conduct monitoring and disclosure as described above.
                                                                      • t ransferring, posting, or communicating sexually explicit
Non-Business Use                                                         information and images;
From time to time, employees may need to send a personal              • sending fraudulent, harassing or obscene communications;
e-mail while on the job from a business screen name or e-mail
address. As noted above, however, these communications are            • m
                                                                         aking untrue or disparaging comments of co-workers
not private and may be discovered in a legal proceeding or              or customers;
governmental investigation. In addition, of course, your use of
these facilities should not interfere with your work.                 • sending unsolicited bulk e-mail;

If you make personal use of e-mail or other interactive services      • sending e-mail that appears to come from another person; or
(such as chat services or bulletin boards), you should make it        • e
                                                                         ngaging in any other conduct that is contrary to the
clear that you are not communicating in an official capacity.           Company’s policies or detrimental to our public image.
In fact, you should not communicate to the public (such as in
a chat room or bulletin board) in an official capacity without        Safeguarding Confidential Information.
proper authorization. For personal matters, it is better to use a
personal, rather than business, screen name or e-mail address.        Our business depends on protecting the confidentiality of
                                                                      our proprietary or confidential information. All users must
Be Careful and Courteous                                              take reasonable measures to protect the confidentiality of
                                                                      proprietary information. In particular:
You should use the highest level of care and professionalism
in preparing any communications through the use of Time
Warner Cable’s electronic facilities, such as e-mail or voice mail.   • Y
                                                                         ou should consider, as appropriate, marking
Remember that electronic communications create a record of              communications with “confidential” or “proprietary

Time Warner Cable Standards of Business Conduct                                                                 D-SS-000389            12
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 16 of 28

PROTECTING COMPANY RECORDS AND INFORMATION



information” or “do not re-transmit,” since e-mails can be          • Unless properly authorized, you should not attempt to test,
  easily re-transmitted to multiple recipients.                        or attempt to compromise, the system security measures put
                                                                       in place for computers and communications systems, such
• Y
   ou should follow the practice of deleting e-mail and voice         as through hacking, password cracking, file decryption, or
  mail messages in accordance with applicable document                 copying software.
  retention guidelines, although we may need to suspend
                                                                    Protecting Customer Privacy.
  these deletion practices for certain individuals, or for
  the Company, during certain litigation or governmental            Respect for our customer’s privacy is a paramount concern.
                                                                    This includes respect for and strict observance of the Terms
  investigations.                                                   of Service, Privacy Notice, or any similar agreement between
• W
   hen transmitting extremely sensitive information, there         Time Warner Cable and its customers or subscribers, as well
  may be risks associated with the use of e-mail. Cell phones       as of any federal, state or local laws and regulations governing
                                                                    customer privacy.
  and other portable devices using radio technology should
  also not be used for transmitting confidential or proprietary     Protecting Intellectual Property.
  information unless the connection is encrypted.                   Intellectual property, including trade secrets, patents and
• Some electronic communications may be attorney work              copyrightable works, are created through significant
   product or privileged communications between Company             investment made by Time Warner Cable and other companies.
                                                                    Examples of intellectual property include logos, trademarks,
   employees and its attorneys. These communications                copyrights, patents, software, and inventions. You should use
   should be clearly identified as “Privileged and Confidential.”   care in protecting Time Warner Cable’s intellectual property
   Such messages should be forwarded to others only upon            and must not infringe on the intellectual property rights of
   authorization of the attorneys or responsible corporate          others. You should exercise the highest level of integrity and
   officials who may hold that privilege. The inadvertent or        care in managing or accessing information that is available to
                                                                    you electronically. In particular:
   malicious transmission of such communications shall not be
   deemed to be a waiver by the Company or its counsel of any       • Y
                                                                       ou may not use the Company’s electronic information
   privileges that it may, by law, be entitled to assert.             facilities to acquire a competitor’s trade secrets or other
• E
   lectronic communications must not include any statements          proprietary or confidential information through unlawful
  that may imply contractual obligations, unless you have             means, such as theft, trespass, solicitation of leaks, or breach
  followed all the normal steps for reviewing hard-copy               of a competitor’s non-disclosure agreement.
  contractual documents.                                            • C
                                                                       opyright and trademark laws, as well as contracts, may
Safeguarding Time Warner Cable’s Systems.                             prohibit the duplication or distribution of others’ intellectual
                                                                      property (such as articles, pictures, musical recordings,
The Company’s electronic information facilities, including all
computer and telecommunications networks, are critical to our         etc.). You may not use the Company’s facilities to reproduce
daily operations. We share responsibility for their security. In      or distribute others’ intellectual property without their
particular:                                                           authorization, or beyond the extent otherwise permitted by a
                                                                      license or the law.
• Y
   ou should protect the system from computer viruses.  For
                                                                    • T
                                                                       he illegal copying of CDs, movies and other copyrighted
  example, you should use caution in downloading files, and
                                                                      material is a serious matter that is adversely affecting
  never download from an unknown source. Also, you must
                                                                      the entire media community. Downloading or uploading
  be careful not to hyperlink from e-mail sent to you from an
                                                                      copyrighted material from peer-to-peer networks or any
  unknown source.
                                                                      other similar service without consent of the copyright owner
• Y
   ou should cooperate with the Company’s efforts to control         is copyright infringement, and will not be tolerated.
  and protect access to the Company’s information systems,
                                                                    • Y
                                                                       ou also may want to consider whether any peer-to-peer
  such as through the use of i.d. and passwords.
                                                                      services are being used on computers in your home. Please
• S
   ome of us may be provided remote access as needed to              keep in mind that use of peer-to-peer services to download
  perform work. This creates a risk of unauthorized access            or upload copyrighted material without the consent of
  to systems. Our Company could be jeopardized if an                  the copyright owner, whether in your office or your home,
  unauthorized user gains access to the network and steals            is illegal. It is also unfair to all of the talented individuals
  source code, product plans, or other proprietary information.       (including yourself) who contribute to the creation and
  Anyone accessing systems remotely must protect sensitive            marketing of creative works.
  corporate data by following specified security measures.


Time Warner Cable Standards of Business Conduct                                                               D-SS-000390            13
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 17 of 28

PROTECTING COMPANY RECORDS AND INFORMATION



• Finally, unless properly authorized, you should not attempt to
   gain access to the e-mail, voice mail, or other electronic files of
   other users.
FAQs
1. Does this Standard mean that I can’t send personal e-mail?
No. Realistically, our work lives and personal lives occasionally
overlap. But, the Standard points out that e-mails that you
send may not be private and may be discoverable in a legal
proceeding or governmental investigation. Also, when you are
at work, you are being compensated for your time and effort,
so your activities should be focused on work during those
hours.
2. Does this mean that I have to mark every piece of e-mail
    as “confidential?”
No, but it means that you need to be sensitive to the
confidentiality of the mail you are sending and should consider
marking it “confidential” where appropriate.




Time Warner Cable Standards of Business Conduct                                D-SS-000391   14
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 18 of 28
CONFLICTS OF INTEREST


Introduction                                                          Quick Tips: Here are some helpful tips when considering
Our reputation for ethical business practices is critical to our      whether to accept a gift:
growth and success. It is very important that all of us avoid
any conflict between our private interests and the interests of       • Cash gifts are never appropriate.
Time Warner Cable. We also must avoid the appearance of
such conflicts because perceived conflicts of interest can be as      • Don’t accept a gift if it could cause you to feel an obligation.
damaging as actual conflicts.                                         • Asking for gifts is prohibited.
It is difficult to list every possible circumstance that could give   •  Before accepting gifts from (or giving gifts to) a vendor
rise to a possible conflict of interest. However, the guidelines          with which you or another member of your department
set forth in this section will help you recognize situations likely
to cause an actual or perceived conflict. If you have a question          is involved in active negotiations stop and think about
concerning a situation that may give rise to a conflict, speak            whether accepting (or giving) the gift would create the
to your supervisor or contact the Ethics Office. If further               appearance of a conflict of interest, or would make you feel
guidance or consultation is necessary, your supervisor or the             some obligation to act differently during the negotiations.
Ethics Office will contact the Ethics Committee, which consists           If the answer to either question is “yes,” you should not
of the Chief Ethics Officer, the General Counsel, the Chief
Financial Officer and the Chief People Ofiicer. Although                  accept or give the gift.
Ethics Committee is most commonly involved in considering             • A
                                                                         ccepting “in kind” gifts from vendors of the actual product
the approval of the acceptance of gifts and requests for service        the vendor supplies to Time Warner Cable (e.g., accepting
on boards of directors, it may be consulted and its approval
may be required for other significant conflict issues.                  a television set from a vendor that sells televisions to Time
                                                                        Warner Cable) is discouraged, unless your job responsibilities
Note: Certain actions detailed in this Standard such as                 provide a legitimate basis for having and using the product
accepting an invitation to serve on the board of directors of           outside of work (e.g., for the purpose of product evaluation).
other companies, accepting certain gifts, and making certain
investments, require approval in advance from either the              • D
                                                                         on’t accept a gift from a vendor if it may give the vendor,
Ethics Office or the Ethics Committee after you have                    other suppliers or subcontractors the impression that they
received approval from your supervisor.                                 have to provide similar gifts or favors in order to obtain
We have established the following specific guidance in areas            company business.
where conflicts often do arise:                                       • D
                                                                         on’t justify accepting a gift by arguing, “Everybody else
1. Gifts and Entertainment                                              does it,” “I deserve a break today,” or “No one will ever
                                                                        find out.”
2. Investments in other companies                                     Accepting Gifts: The $500 Rule: Larger gifts are more likely to
                                                                      cause a conflict of interest. Accordingly, the advance approval
3. Providing services to other companies                              of both your supervisor and, if approved by your supervisor,
4. Working with family members                                        then the Ethics Office are required in order to give or accept
                                                                      more than $500 worth of gifts to or from a single source in
5. Corporate Opportunities                                            any twelve-month period. Among the factors that will be
                                                                      considered in determining the appropriateness of any gift
Note: These Standards apply to you and to anyone, such as a           more than $500 amount will be whether the gift is customary
relative, housemate, or friend, acting on your behalf or in a way     or industry appropriate and openly given without any
that directly or indirectly benefits you.                             expectation or realization of special advantage.

1. Gifts and Entertainment                                            Examples of appropriate gifts would be (1) t-shirts, mugs, pens
                                                                      or other widely distributed promotional items, (2) consumable
General Guidance: From time to time, you may receive or give          items that can be shared with co-workers, (3) tickets to a
gifts that are meant to show friendship, appreciation or thanks       cultural, sporting or major entertainment event to be attended
from or to people who do business with Time Warner Cable.             without a representative of the giver where the total value of all
You should never accept or offer gifts or entertainment when          tickets accepted is less than $500.
doing so may improperly influence or appear to influence your
or the recipient’s business decisions. If you are involved in         Accepting Entertainment Invitations: Social interaction
any stage of a decision to do business with another company           is an acceptable means of building and maintaining
or person, you must refrain from accepting or giving any gift         business relationships. Functions such as business dinners,
or entertainment that may influence or appear to influence            drinks, parties, receptions or meetings in a social context
the decision to do business. . It is important that all travel and    are appropriate if a significant purpose of the social event
entertainment expenses be properly recorded in accordance             is business related, if you are participating in the social
with TWC’s T&E policy.                                                event along with the person or entity paying for it, and if

Time Warner Cable Standards of Business Conduct                                                                  D-SS-000392               15
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 19 of 28
CONFLICTS OF INTEREST



                                                                         • P
                                                                            ortfolio investments, such as deferred compensation
your participation is in the ordinary course of business,                  accounts or other funds offered through the Company,
usual and customary and not so frequent as to suggest a                    limited partnership interests or venture fund investments, as
business purpose is not valid. Accepting invitations in such
circumstances to sporting, cultural, and major entertainment               long as you do not make or influence individual decisions,
events is appropriate in most instances, and, when attended                directly or indirectly, regarding the securities held.
along with the person or entity inviting you, ordinarily will not        • A
                                                                            ppreciated investments that are originally within the
count toward the $500 limit. When travel or accommodations
are included in any invitation, acceptance of the travel or                investment guidelines, but due to market appreciation
accommodations must be pre-approved by your supervisor.                    increase above the guidelines.

Governmental Authorities: There are special rules that                   Prohibited Investments: You may not:
apply to dealing with federal and many state, local and foreign
governmental authorities. For example, see the “Foreign                  • P
                                                                            articipate as “Friends & Family” in a public offering of any
Corrupt Practices Act” Standard below. These are likely to be              Partner/Competitor Company, or
more restrictive than the general guidance in these Standards,           • P
                                                                            urchase syndicate shares, which are shares of stock being
so you should contact the Law Department for guidance
before considering any gifts to or entertainment of any                    sold in a public offering that a brokerage firm seeking to curry
governmental authorities.                                                  favor with Time Warner Cable has committed to purchase in
                                                                           block amounts, of any Partner/Competitor Company, or
Sponsorship of Time Warner Cable Events: Vendors may
be invited to a gathering of Time Warner Cable employees                 • B
                                                                            uy or sell an interest  in a company if, by virtue of your
if a legitimate business purpose will be served, but generally,            position with Time Warner Cable, you have access to
partner companies and vendors may not sponsor Time                         the Partner/Competitor Company’s material, nonpublic
Warner Cable meetings and conferences. Exceptions may                      information, or
be considered if 1) the vendor’s participation is designed
to primarily benefit Time Warner Cable as a whole, or a                  • I nvest in a company with which Time Warner Cable does
department within the Company as a whole, as opposed to                     business or competes if (1) by virtue of your position with
one or two individuals and, 2) the sponsorship by the vendor                Time Warner Cable, you may be able to influence Time
is not extravagant. Also, because any arrangement you make
to receive value from a vendor could affect the Company’s                   Warner Cable’s decision to do business with the Partner/
relationship with that vendor, it is mandatory that before                  Competitor Company , and (2) either (a) the investment
approaching a vendor for sponsorship of a Time Warner Cable                 you have in the Partner/Competitor Company represents a
conference, meeting or other event, you clear the arrangement               significant financial interest to you or the Partner/Competitor
with the Time Warner Cable executive who is responsible                     Company, or (b) Time Warner Cable’s decision to do
for the Company’s relationship with that vendor. Once you
receive this executive’s sign off, you must contact the Ethics              business with the Partner/Competitor Company is likely to
Office for further review and approval.                                     determine the financial viability of the Partner/Competitor
                                                                            Company. A “significant financial interest” is one that is so
2. Investments in Other Companies                                           substantial that it could interfere with your ability to act in the
Time Warner Cable employees may buy stock or hold                           best interests of Time Warner Cable.
investments in other companies, including companies that
compete, do business, or are negotiating to do business                  Approval Requirements for Other Investments:
with Time Warner Cable. If an employee, however, holds                   Because the nature of your job responsibilities affects whether
a substantial interest in a Time Warner Cable competitor,                a conflict of interest is likely to occur, different standards apply
partner, or vendor (a “Partner/Competitor Company”), there               to investments in Partner/Competitor Companies depending
may be a conflict between Time Warner Cable’s interests and              on your individual situation:
the employee’s financial interest. Accordingly, there are pre-
approval requirements noted below for such investments for               Corporate Officers. The Company does not wish to intrude
certain people depending on your job responsibility. If you’re           unnecessarily into your personal financial circumstances
unsure about whether a situation could result in a conflict of           and decisions. However, it is important to require approval
interest, ask for guidance from the Ethics Office.                       of very large investments in Partner/Competitor companies
                                                                         (measured by reference both to the investor’s net assets
Exempt Investments: The following types of investments                   and the investee’s value) by the senior management of Time
generally will not give rise to a conflict of interest and, therefore,   Warner Cable. Therefore, if you are an officer of Time Warner
do not require approval, as long as they do not cause an actual          Cable in the New York, Charlotte or Herndon corporate offices
or apparent conflict of interest:                                        at the level of Vice President or higher, or if you are a Regional
                                                                         Vice President, you must obtain written approval from the
• “Grandfathered” investments that you hold on the later of             Ethics Office before making an investment in any Partner/
   June 1, 2001, or your hire date;                                      Competitor Company of more than $100,000 that represents
                                                                         either more than 5% of your total net assets or more than 1%
• Investments in mutual funds;

Time Warner Cable Standards of Business Conduct                                                                      D-SS-000393             16
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 20 of 28
CONFLICTS OF INTEREST




of the value of the other company.                                    example, providing services to a not-for-profit organization
                                                                      generally does not require pre-approval.
All Other Employees. All other employees are not subject
to investment limitations based on dollar amounts or                  All employees will be judged by the same performance
percentages. However, you are required to avoid real and              standards and will be subject to Time Warner Cable’s
apparent conflicts of interest and to comply with the Prohibited      scheduling needs, regardless of any existing outside work
Investments standards listed above. Conflicts are more likely         requirements. If your outside work interferes with your
to occur if you are involved in negotiations or in managing           performance or ability to meet the current requirements
a relationship with a company in which you (or someone                of your job, you may be asked to terminate the outside
close to you, such as your spouse) have invested. Many other          employment or your job with Time Warner Cable.
situations can cause a conflict of interest to occur, and you
should discuss any questions or concerns with your supervisor         You may not receive any compensation from outside sources
or the Ethics Office. It is your responsibility to ensure that        for work performed in connection with your job with Time
your investments or relationships with other companies do             Warner Cable, including engaging in advisory services using
 not cause a real or apparent conflict of interest between            knowledge and expertise directly related to your job.
your personal interests and Time Warner Cable’s interests.
                                                                      4. Working with Family Members
3. Providing Services to Other Companies                              (a) Relatives Within the Company: It is not unusual in
(a) Board of Director Positions: There are serious responsibilities   companies the size of Time Warner Cable for employees to
and obligations associated with becoming a member of any              have relatives who also work in other parts of the Company
company’s board of directors. These could include potential           and, by and large, this does not result in conflict. But
financial liability, time and travel commitments, public relations    sometimes situations in this area can be troublesome. For
issues, and potential expectations of helping to make contacts        example, it would probably be an inappropriate conflict for you
within Time Warner Cable. Therefore, you should not accept            to hire or seek to inappropriately influence another employee
an invitation to become a board member (including an                  to hire a relative or member of your household. Similarly, it
advisory board member) of any for-profit company unless               could be a conflict if you have a reporting relationship with,
you have received written pre-approval from your supervisor,          or work in the same area as, a relative or member of your
and your supervisor has obtained written approval from the            household. Time Warner Cable’s nepotism policy, which is
Ethics Office. If you already are serving as a board member           available from your human resources office, addresses this
of other companies, you should promptly seek written                  issue in greater detail. Any such situation should be reported
approval from your supervisor and your supervisor should              to the Ethics Office for approval.
obtain written approval from the Ethics Office.
                                                                      (b) Relatives With an Interest in a Partner/Competitor: It also
In the event you have obtained approval to sit on an outside          could be a conflict if you, on behalf of Time Warner Cable, do
board, you must refrain from participating in or influencing any      business with any Partner/Competitor Company in which
relationship or transaction between Time Warner Cable and             you or a family member has a personal or financial interest or
the other company. In addition, you must understand that if           stake. Any such situation should be reported to the Ethics
serving on an outside board begins to interfere with the proper       Office for approval.
performance of your job, or if the other company becomes a
Partner/Competitor company or otherwise changes in a way              5. Corporate Opportunities
that your continued service is no longer appropriate, you may         As employees of Time Warner Cable, each of us owes a duty to
be asked to resign your board membership.                             the Company to advance the Company’s legitimate business
                                                                      interests when the opportunity to do so arises. Employees
(b) Other Services to Partner/Competitor Companies: Doing             are prohibited from taking for themselves (or directing to a
work for a Partner/Competitor Company could create a conflict         third party) a business opportunity that is discovered through
of interest. In order to protect Time Warner Cable from any           the use of corporate property, information or position, unless
appearance of impropriety, it is important that you receive           the Company has already been offered the opportunity and
approval for these types of situations. You should not, without       turned it down. More generally, employees are prohibited from
written approval from your supervisor and if approved by your         using corporate property, information or position for personal
supervisor, from the Ethics Office, serve as an advisor,              gain or competing with the Company.
consultant, advisory board member or employee of a
Partner/Competitor Company.                                           Sometimes the line between personal and Company benefits
                                                                      is difficult to draw, and sometimes both personal and Company
(c) Other Services to Other Companies: If there is no actual          benefits may be derived from certain activities. The only
or apparent conflict of interest or a violation of any written        prudent course of conduct for our employees is to make sure
agreement you may have with Time Warner Cable, and you                that any use of Company property or services that is not solely
continue to meet the performance standards of your job with           for the benefit of the Company is reported beforehand to the
Time Warner Cable, you may provide services in any capacity           Ethics Office for approval.
not covered in paragraphs 3(a) and 3(b), including as an
employee, to any other company without pre-approval. For


Time Warner Cable Standards of Business Conduct                                                               D-SS-000394               17
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 21 of 28

CONFLICTS OF INTEREST


FAQs                                                                  has a very large number of Partner/Competitor Companies,
1.A vendor routinely sends gifts to my office during the             which are impossible to list. Some examples are given
   holidays. They are mostly baskets of flowers or fruit. May         below, but the important focus in this area is on significant
   I accept them?                                                     relationships, not immaterial and transitory ones. If you have
                                                                      any questions in relation to a specific investment or other
Yes, provided that the vendor has not given you a gift or a           transaction you are contemplating, you should ask the Ethic
series of gifts worth more than $500 within a 12-month period,        Office for guidance.                                          s
and that the gift would not otherwise cause a conflict of
interest or the appearance of one.                                    9. What is a “vendor” of Time Warner Cable?
2. Is there a dollar limit on gifts that may be accepted from        A “vendor” is a company that is negotiating to or has entered
    current vendors?                                                  into a contract to provide services or goods to Time Warner
                                                                      Cable. Some Time Warner Cable vendors as of December 31,
Yes. You must obtain the approval of your supervisor and the          2013 are listed below:
Ethics Office in advance of accepting, from a single source,            Ernst & Young
a gift or series of gifts worth more than $500 within a 12-month
period.                                                                 Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                                                        Latham & Watkins LLP
3. Do the limits on gifts apply to vendors with whom we
   don’t currently do business?                                         Mercer Consulting
Yes. The limits on gifts apply to all gifts received in connection    	BNY Mellon
with Time Warner Cable business, even if there’s no current           This is not an all-inclusive list, and will change from time to
relationship with the other person.                                   time. If you have questions about whether a company is a
4. If I am invited to a business dinner, convention or other         vendor, please contact the Ethics Office.
    gathering, the primary purpose of which is business               10. What is a “partner” of Time Warner Cable?
    related and my expenses are paid by others, is that a
    prohibited gift?                                                  A “partner” is a company that is negotiating or has entered int
                                                                      a contract with Time Warner Cable that involves an amount ofo
Functions such as business dinners, drinks or other meetings          $1 million or more and has a term of one year or longer. Some
in a social context are not considered to be gifts if a significant   Time Warner Cable partners as of December 31, 2013 are
purpose of the meeting is business related and your                   listed below:
participation is in the ordinary course of business and is usual        Cisco
and customary. This can be a tricky area. If you are given
tickets to a sporting event for your personal use, this should          Fox
be considered a gift. If you attend such an event with partners         Discovery
or suppliers, it would ordinarily not be a gift unless this occurs
with a frequency that suggests a business purpose is not                Disney
valid. If you have any doubts about your participation in such          Viacom
events, they should be discussed with your supervisor and, if
necessary, the Ethics Office.                                         This is not an all-inclusive list, and will change from time to
                                                                      time. If you have questions about whether a company is a
5. What is the difference between a “gift” and a “bribe?”             partner, please contact the Ethics Office.
A “gift” is made with “no strings attached” in the interest of, for
example, building a business relationship or expressing thanks.       11. What is a “competitor” of Time Warner Cable?
                                                                      A “competitor” of Time Warner Cable, for the purposes of this
A “bribe” occurs if you accept or give something of value to          conflicts of interest section, is a company that is substantially
someone in return for something else, such as the award of            engaged in the MVPD, Internet or telephone service
business or the exercise of the other’s discretion or influence.      businesses.
6. What is a “kickback?”                                              Some Time Warner Cable competitors are listed below:		
A “kickback” is something of value provided for the purpose             DirecTV
of improperly obtaining or rewarding favorable treatment in             Echostar
connection with the award of a contract.
                                                                        Verizon
7. What if I am asked to accept a bribe, but refuse?                    AT&T
You should decline the bribe and immediately make a report            This is not an all-inclusive list, and will change from time to
with the Ethics Office.                                               time. If you have questions about whether a company is a
                                                                      competitor, please contact the Ethics Office.
8. What is a “Partner/Competitor Company?”
A Partner/Competitor Company is any competitor, partner, or
vendor of Time Warner Cable. Obviously, Time Warner Cable

Time Warner Cable Standards of Business Conduct                                                                 D-SS-000395               18
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 22 of 28

CONFLICTS OF INTEREST



12. What are my “total net assets?”                                  19. What if I am a Vice President or above level employee in
The amount of your “total net assets” is the value of what you            the New York, Charlotte or Herndon corporate offices, or
own, less your debt. A good guide to determine “total net                 a Regional Vice President, and before I started at Time
assets” is to calculate the net gain of your vested stock options         Warner Cable, I made an investment in a Time Warner
(the value of the stock less the exercise price of the options and        Cable Partner/Competitor worth more than $100,000?
less taxes due upon exercise) plus any equity in your house,         Investments that you hold before you start work at Time
plus net value of other financial assets.                            Warner Cable are not subject to the investment guidelines.
                                                                     They are “grandfathered.” This grandfather exception also
13. Would it be a conflict of interest to serve as a director of    applies to investments you held before the Standards of
     another company? May I receive compensation?                    Business Conduct were rolled out to employees on June 1,
Serving as a director of another company could cause                 2001.
an actual or potential conflict of interest. Therefore, you
should not accept an invitation to serve as a director of any        However, even though the investment is not subject to the
for-profit company without obtaining the written approval            investment guidelines, the investment may cause you to have
of your supervisor and the Ethics Office. The Ethics Office          an actual or apparent conflict of interest. If you have a question
will need to approve any compensation, including stock               about whether your investment is an actual or apparent
options, which you receive from the other company.                   conflict of interest, discuss it with your supervisor or the Ethics
the other company. You do not need approval to serve on the          Office.
board of not-for-profit companies.                                   20. What if I make an investment in a Time Warner Cable
14. My mutual funds hold stocks of Time Warner Cable                     partner that at the time is worth less than $100,000, but
     Partner/Competitor Companies. Is this a conflict                     the investment appreciates to more than $100,000?
     of interest?                                                    An investment that is within the guidelines at the time the
You may freely invest in mutual funds that are registered            investment is made is not subject to the investment guidelines,
under the Investment Company Act of 1940 without causing             even if the investment appreciates to a level that exceeds the
a conflict of interest. In general, mutual funds that are quoted     guidelines. They are “grandfathered.”
in the Wall Street Journal and other major newspapers are            However, even though the investment is not subject to the
registered under the Investment Company Act.                         investment guidelines, the investment may cause you to have
15. What is a portfolio investment?                                  an actual or apparent conflict of interest. If you have a question
                                                                     about whether your investment is an actual or apparent
A portfolio investment is a group of stocks you hold through         conflict of interest, discuss it with your supervisor or the Ethics
someone else, such as a deferred compensation account,               Office.
another fund offered through the Company, limited
partnership, corporation or trust.                                   21. If some securities I own are grandfathered, can I buy
                                                                          more without approval?
16. I worked very hard on a deal. Now the deal partner is
     going public, and I have been offered the opportunity to        No. Any new purchase will require approval if the total amount
     participate as “Friends & Family” in this partner’s public      owned would have required approval.
     offering. Can I do this?                                        22. I am required to seek pre-approval for an investment,
Because of the potential conflict of interest, you may not                what are the criteria that will be used?
participate in a directed stock purchase program, sometimes          Some of the criteria that will be used to determine whether
called a “Friends & Family Program,” for a public offering of any    your investment would create an actual or potential conflict of
Partner/Competitor Company.                                          interest are:
17. Since before I came to Time Warner Cable, I have held           • your job function as it relates to the other company;
     a sizeable investment in a company that has become a
     Partner/Competitor of Time Warner Cable. Do I have to           • access to Time Warner Cable’s or the other company’s
     sell my investment?                                               nonpublic information;
No, provided your investment is not an actual or potential           • your ability to make or influence Time Warner Cable’s
conflict of interest.                                                  decisions affecting the other company; and
18. What if a friend asks me for some free advice for her           • any personal relationship you have with the other company.
     start-up Internet venture?
Use your best judgment to decide whether giving your friend          Note: This is not an all-inclusive list, and will change from time
advice on her new Internet venture could be detrimental to           to time.
Time Warner Cable’s best interests. If you’re not sure, check
with the Ethics Office before helping your friend.


Time Warner Cable Standards of Business Conduct                                                                D-SS-000396            19
                    Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 23 of 28

CONFLICTS OF INTEREST



23. If I am required to seek pre-approval for providing
     services to other companies, what are the criteria that
     will be used?
Some of the criteria that will be used to determine whether
your service would create an actual or potential conflict of
interest are:

• potential financial liability;
• time and travel commitments;
• interference with ability to perform your job;
• public relations issues;
• p
   otential expectations of helping to make contacts within
  Time Warner Cable;
• your job function as it relates to the other company;
• access to the other company’s nonpublic information;
• y our ability to make or influence Time Warner Cable’s
   decisions affecting the other company; and
• t he terms of any written agreement you may have with
  the Company.
Note: This is not an all-inclusive list, and will change from time
to time.




Time Warner Cable Standards of Business Conduct                                 D-SS-000397   20
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 24 of 28
CONDUCTING BUSINESS IN A GLOBAL
MARKETPLACE

Fair Dealing                                                         Guidelines
                                                                     We should strive to be fair in all our business dealings.
We wish to promulgate a culture throughout the Company               Examples of unfair competition that would not be tolerated by
of integrity, honesty, incorruptibility and fair dealing in          Time Warner Cable include, among others:
everything we do. We do not seek competitive advantages
through illegal or unethical business practices. Each of us
should endeavor to deal fairly with our customers, service           • M
                                                                        aking untrue or deceptive statements in order to induce a
providers, suppliers, competitors and fellow employees. No             party to enter into a contract or take any action;
employee should take unfair advantage of anyone through              • C
                                                                        ommitting industrial espionage to acquire a competitor’s
manipulation, concealment, abuse of privileged information,
misrepresentation of material facts, or any unfair dealing             trade secrets;
practice.                                                            • M
                                                                        aking false, misleading or untruthful comments about
We have an obligation to conduct all sales and marketing               competitors’ products or services; or
activities in a lawful, ethical and fair manner. Accordingly, Time   • M
                                                                        aking unfounded or misleading claims about Time Warner
Warner Cable will not tolerate unfair practices, including lying,      Cable or its products.
deception, mislabeling, improper certification or other similar
activities obfuscating the truth.



Foreign Corrupt Practices Act
                                                                     • a ny officer or employee, or anyone acting on their behalf,
Anyone who works on international business should pay                   of any department agency or instrumentality of a foreign
special attention to this section. For purposes of Foreign
Corrupt Practices Act compliance, “Time Warner Cable”                   government;
includes its directly and indirectly majority-owned companies.       • foreign political party;
General Standards                                                    • foreign political party official;
The Foreign Corrupt Practices Act is a criminal bribery law.         • offices of international organizations such as the
It was enacted into law to (i) prohibit bribery and (ii) impose        International Monetary Fund;
accounting and recordkeeping requirements. The FCPA makes
it illegal to pay, authorize, promise or offer a corrupt payment     • candidate for political office; or
(or anything of value) to a “foreign government official” for the
purpose of causing the foreign government official to act or         • relatives of any of the above in certain cases.  
fail to act or otherwise use his or her influence to assist Time
Warner Cable in obtaining, retaining or directing business.          Furthermore, the FCPA criminalizes corrupt payments to any
The FCPA is a complex law that is interpreted quite broadly.         person, including, for example, a sales agent, if Time Warner
There are significant US criminal penalties for individuals          Cable knows (or has reason to expect) that all or a portion
and companies that violate FCPA and foreign countries may            of a payment will ultimately reach a “foreign government
impose additional sanctions.                                         official.” “Knowledge” may be inferred from a failure to make
                                                                     a reasonable inquiry or a conscious disregard, or deliberate
Without the advance written approval of the Ethics Office            ignorance, of facts.
or your Law Department, employees are not permitted to
 promise, authorize, offer or make any payment, including            Red Flags
for travel, lodging or entertainment, in money, products or          A number of factors, alone or together, could indicate that
 services, directly or indirectly, to any "foreign government        payments to an agent may involve violating the FCPA. Here is
official” (defined broadly). In addition, the Ethics Office or       a list of examples:
your Law Department should be consulted before Time
Warner Cable hires any foreign agent, representative or              • T
                                                                        he country has a history of widespread corruption, bribery
consultant. Time WarnerCable has an FCPA policy that is                or FCPA violations;
available on our Intranet at this location: https://
www.twcable.com/DepartmentOverview/EthicsOffice.aspx.                • T
                                                                        he industry has a history of FCPA violations (such as
                                                                       defense, aircraft, oil and construction);
A “foreign government official” is defined broadly and includes
the following:                                                       • The agent refuses to certify that he will abide by the FCPA;
                                                                     • An agent has family or business ties to a government official;
• employees of a government-owned enterprise;
                                                                     • A
                                                                        n agent insists that his identity not be disclosed
                                                                       (anonymity);

Time Warner Cable Standards of Business Conduct                                                                D-SS-000398            21
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 25 of 28
CONDUCTING BUSINESS IN A GLOBAL MARKETPLACE




• A
   potential foreign government customer recommends a                 	(a) transactions are executed in accordance with
  particular agent;                                                      management’s instructions;
• A
   n agent lacks the staff or other resources to perform              	(b) transactions are recorded as necessary to permit
  the services;                                                          preparation of financial statements in accordance with
                                                                         generally accepted accounting principles and to maintain
• It is illegal under local law for the agent to act as an agent;        accountability for assets;
• T
   he agent makes statements that a particular amount of              	(c) access to assets is controlled according to management’s
  money is needed to, for example, “get the business” or “make           instructions; and
  the necessary arrangements;”
                                                                       	(d) records are reconciled with existing assets at reasonable
• T
   he payment or commission requested by the agent is                   intervals.
  substantially above the market rate, or the agent asks for a
  substantial up-front payment;                                        Questions and/or Concerns:
• A
   ny of the following requests by the agent on method of             If you find yourself in a situation that might raise issues in this
                                                                       area, you should contact the Law Department or the Ethics
  payment: that payment be made by indirect means or in                Office.
  cash or check to bearer; requests for false invoices or other
  false documentation; requests that payments be made in a             FAQs
  third country.                                                       1. I am working on a transaction that will involve operations
                                                                           outside the US. It has been recommended that I hire an
Exclusions                                                                 agent. What should I do?
• It is permissible to make a facilitating or expediting payment      You are required to contact the Ethics Office or your Law
   in order to expedite or secure the performance of a routine         Department and get clearance before hiring an agent,
   governmental function. This exception is narrow and applies         consultant, or representative outside the US for any matter
                                                                        that may involve foreign governmental officials or contacts.
   only to very small payments to government functionaries
   if it is clear that they are performing ministerial, and not        It may be necessary to perform due diligence concerning
   discretionary, tasks.                                               the proposed agent’s integrity and capabilities, to scrutinize
                                                                       carefully any warning signs (“red flags”) indicating that
• If the payment is permissible under the written laws and            the proposed agent may become involved in payments
   regulations of the foreign government official’s country, there     proscribed by the FCPA, and to secure contractual rights to
   may not be a violation of the FCPA, but no such payments            ensure the proposed agent’s compliance with the FCPA.
   should be made without approval of the Law Department.
                                                                       2. Does this mean I cannot take an official of a foreign
• Certain reasonable and bona fide expenditures also are                  government to dinner to discuss a business issue?
   excluded from the FCPA.                                             Under the FCPA, you are free to dine with a foreign
• Costs incurred in connection with the execution of a contract       government official. If there is no corrupt intent, it’s permissible
                                                                       to pay for his or her dinner, even though the dinner is
   or the promotion, demonstration, or explanation of a product        something of value, as long as:
   or service for incidental, appropriately tailored, and accurately
   reported business entertaining incidental to the business           • the cost is modest;
   activities.
                                                                       • t here is no hint that you are attempting to secure an
You should not attempt to determine on your own whether                   improper advantage; and
the FCPA applies. Even excluded payments must be                       • t he cost is accurately reported on the
approved in advance by the Ethics Office or your Law
Department.                                                               Time Warner Cable books.

Summary of the FCPA Accounting Provisions                              Of course you must also comply with local (foreign) laws that
                                                                       may regulate or even prohibit such a dinner. If you have any
Under the accounting provisions of the FCPA, Time Warner               questions about whether you should pay for dinner or any
Cable must:                                                            other local requirements, you should check with the Ethics
                                                                       Office or your Law Department.
(i) make and keep books, records, and accounts, which, in
reasonable detail, accurately and fairly reflect the transactions
and dispositions of its assets, and
(ii) establish accounting controls that provide reasonable
assurances that:
Time Warner Cable Standards of Business Conduct                                                                     D-SS-000399              22
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 26 of 28

CONDUCTING BUSINESS IN A GLOBAL MARKETPLACE



Antitrust Laws
Although every employee should be aware of the antitrust                exclude other competitors from the market. You should also
laws that govern our business, please pay special attention             not agree with competitors to boycott or refuse to deal with
to this section if you have any contacts with the Company’s
competitors (for example, through industry events, trade                suppliers or customers.
association meetings, and even as a result of your prior jobs or      Agreements Between Us and Our Customers or
your friendships), or if you are involved in deciding the prices or   Suppliers
other terms on which we deal with our customers or suppliers.
                                                                      Obviously, to conduct our business, we need to negotiate
KEY POINTS                                                            agreements between the Company and our suppliers, and
Antitrust laws are designed to protect the free market and            between the Company and our customers. But even these
encourage competition. While that is a simple general                 agreements can raise antitrust issues. In particular, the
statement, antitrust laws can be complex, varying country by          following agreements are presumed to be illegal:
country and sometimes state by state. Violating these laws
can have very severe consequences not only for the Company,           • F
                                                                         ixing resale prices.  You should not agree with customers on
but also for individual employees (including civil and criminal         the minimum price at which they will re-sell our product or
penalties). In addition, the Company is subject to a number             service.
of consent decrees with regulatory agencies including, for
example, the FCC order approving the Time Warner Cable’s              • “ Tying” products.  Under certain circumstances, you should
Adelphia transactions.                                                   not require a customer to purchase a product that it does not
                                                                         want in order to buy the product that it does want.
To help you avoid problems, here are some basic principles to         Unilateral Action
keep in mind. Overall, the antitrust laws prohibit unreasonable
restrictions on competition. So, your best course of action           In addition to the illegal agreements discussed above, it is
is to engage in conduct that provides for vigorous and                sometimes illegal for us to take certain actions on our own.
fair competition against our competitors, and reasonable
treatment of our suppliers and customers.                             • A
                                                                         cquiring monopoly power.  You should not use unfair
                                                                        means to help the company acquire monopoly power.
Agreements Among Competitors
                                                                      • A
                                                                         busing monopoly power.  Even if the company has lawfully
You should always consult with the Law Department before                acquired monopoly power, you should not abuse that power
entering into any agreement, or even sharing information,
with competitors. The following types of agreements between             to limit competition.
competitors are almost always illegal:
                                                                      Mergers, Acquisitions, and Joint Ventures
• S
   etting prices.  You should not agree with competitors about       The antitrust laws in the United States – and in many other
  the prices we charge. You should also not even exchange             countries – also regulate mergers, acquisitions, and joint
  price, or other competitively sensitive information, with           ventures. In many cases, we need to receive regulatory
                                                                      approval for such transactions before they take place. The
  competitors without first checking with counsel.                    filing requirements are different in each country, so if you are
• A
   llocating markets & customers.  You should not divvy up           working on a merger, acquisition, or joint venture, be sure to
                                                                      consult with the Law Department to determine what kind of
  markets or customers where we would otherwise be in                 regulatory approvals will be necessary.
  competition with our competitors – for example, by saying
  that we will sell product “x” to customers in one area, while our   Questions and/or Concerns:
  competitors will sell competing product “y” in other areas.         If you find yourself in a situation that might raise antitrust
• Boycotting.  You should not agree with competitors to              issues, you should contact the Law Department.



Export, Import and Anti-boycott Laws
International transactions, including shipments of products and       consult with the Law Department or Ethics Office in
software, are subject to a variety of laws and regulations of the     advance of proceeding with any international transaction
United States and other countries, including rules on export,         or shipment that may implicate these laws.
import, embargoes and boycotts. Employees should be aware
that such rules may prohibit or require certain conduct, and can      Export – The laws of the United States, the European Union
result in civil and/or criminal penalties if violated.                and other countries restrict exports of “dual-use” items that
                                                                      have both commercial and military uses, including physical
To ensure compliance with all applicable laws, employees should       goods, software and technology (i.e., technical know-how).
Time Warner Cable Standards of Business Conduct                                                                  D-SS-000400             23
CONDUCTING    BUSINESS IN A GLOBAL MARKETPLACE
      Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 27 of 28




Such restrictions also apply to re-exports from one country         Sanctions – US and European law impose sanctions on
to another, and cover international transfers of technology         transactions with companies and individuals from or
through interactions with foreign nationals. The dual-use           associated with certain countries. At present, the US maintains
products that Time Warner Cable regularly handles are               broad sanctions on Cuba, Libya, Iran, Iraq, Myanmar (Burma),
encryption items and certain high-end computers and                 North Korea, Sudan and Syria. The US imposes other, narrower
telecommunications equipment. In addition, particularly strict      sanctions on a number of countries and European countries
rules apply to exports (even if not involving a dual-use item) to   apply some or all of the European Union and United Nations
countries that are subject to sanctions or to certain “prohibited   sanctions on still other countries.
parties”. Finally, an export may require completion of certain
documentation for shipment or transfer.                             Anti-Boycott – US companies and individuals (and their foreign
                                                                    affiliates) may not participate in the Arab League boycott
Import – International import laws are generally less restrictive   of Israel, or other international boycotts. US law prohibits
than export laws, although various countries restrict import        accepting a request not to do business with Israel, to provide
of encryption items and import paperwork and custom                 certain information on business relationships with Israel, or
duty requirements are often stricter than export paperwork          otherwise to comply with the boycott. You should report
requirements.                                                       any such requests to your Law Department or Ethics Office.
Encryption – Numerous countries (including the US and all           Questions and/or Concerns:
European countries) restrict the export of encryption software,     If you find yourself in a situation that might raise issues in this
hardware and technology and various countries, including            area, you should contact the Law Department or the Ethics
China, France and Russia, impose restrictions on import,            Office.
distribution and or use of encryption items. Employees who
travel internationally with laptops should be familiar with
restrictions on export and import of encryption products.


Political Activities and Solicitations
Personal Employee Political Activities                              Political Action Committee Activities.
Employees are free to engage in personal volunteer political        U.S. Federal law permits companies to establish a “political
activity and contribute personal resources to candidates and        action committee” to collect employee donations to
parties in any manner consistent with federal, state, and local     contribute to candidates for federal office. The Company
laws. Employees may not use Company resources or coercive           has created the Time Warner Cable Federal Political Action
solicitations to further their own personal political activities    Committee (TWC PAC) for this purpose, and contributions
or contributions. Company resources include money, use of           to federal candidates are made only through TWC PAC,
Time Warner Cable facilities, supplies (including telephones,       in accordance with Federal Election Commission (FEC)
photocopiers, stamps, envelopes and fax machines),                  regulations. All TWC PAC contributions (of $200 or more)
letterhead, corporate names, logos, trademarks, or other            made by employees and contributed to candidates are
intangible assets, or working time, either your own or that of      disclosed on reports filed with the FEC. To provide funding
other employees.                                                    for the TWC PAC, the Company periodically solicits voluntary
                                                                    contributions from employees, excluding the Company’s
Company Political Activities.                                       journalists. The Company, its employees and the TWC PAC
Corporations are prohibited by law from making political            may not engage in coercive solicitations.
contributions to candidates for federal office in the United
States. As permitted by state law, the Company may, from            Please consult the Company’s Foreign Corrupt Practices
time to time, contribute directly to state candidates, state        Act for information on the rules regarding foreign political
party committees and other similar organizations, but all such      contributions. The FCPA policy is available on our Intranet at
Company contributions must be approved in advance by Time           this location: https://www.twcable.com/DepartmentOverview/
Warner Cable’s Government Relations Department.                     EthicsOffice.aspx.

Use of Company Facilities.                                          Questions or Concerns: If you have a question or want to
                                                                    report a possible violation of this Standard, please contact the
As explained above, employees may not use Company                   Time Warner Cable Government Relations Department. As
resources to further their own personal political activities. The   with any question or possible violation of these Standards,
Company, however, may permit candidates to host fundraising         you may also contact the Time Warner Cable Ethics Office.
events on Company property. Because there are special rules
surrounding such events, including required reimbursement
by the candidate for use of the company facilities, you must
seek the advance approval from the Government Relations
Department before hosting an event.


Time Warner Cable Standards of Business Conduct                                                                D-SS-000401                24
                   Case 1:18-cv-00760-LY Document 22-19 Filed 10/01/19 Page 28 of 28
CONDUCTING BUSINESS IN A GLOBAL MARKETPLACE




FAQs                                                                   To ensure compliance with these laws and rules, employees of
                                                                       the Company generally may not give anything of value to any
1. Do I need clearance from someone at Time Warner Cable              Member, officer, or employee of Congress, or to any Executive
    to make personal political contributions or to actively            Branch official. This includes meals, transportation, golf, event
    participate in a political organization?                           tickets, and other entertainment. A certification is included
No. You are free to contribute your money, time or other               on all expense reports indicating that the employee has not
resources, without the approval of the Ethics Office or                provided any such amenities.
Government Relations Department, to a political campaign,
cause, issue, candidate or other political activity, as long as        Questions or Concerns: If you have a question or want to
you use your own (as opposed to Time Warner Cable)                     report a possible violation of this Standard, please contact the
resources and do so on your own time.                                  Time Warner Cable Government Relations Department. As
                                                                       with any question or possible violation of these Standards,
2. What is a “coercive” solicitation?                                  you may also contact the Time Warner Cable Ethics Office.
A coercive solicitation is one that suggests that the decision         FAQs
to contribute, or that the amount of the contribution, will
affect the solicited person’s standing with the Company, either        1. If I meet a member of Congress in an airport may I buy
favorably or unfavorably. In fact, the law requires solicitations          him/her a cup of coffee?
to unequivocally inform the prospective donor that his or her          No. You may not purchase a cup of coffee for a Member of
contribution is entirely voluntary and that a failure to contribute    Congress whether or not you expense that cup of coffee.
will not result in any reprisal or other discriminatory treatment.
3. Is there a de minimus exception for the use of
    company resources for personal contributions to
    federal candidates?
No. There is no exception.
Federal Lobbying and Lobbying Disclosure
Gift Rules. Federal law restricts the Company and, in turn, its
employees’ ability to offer or give meals, gifts, travel, and other
things of value to public officials, including employees of the
Executive Branch, and Members, officers, and employees of
Congress. Federal law prohibits giving a public official anything
of value in order to influence him or her in the performance of
official duties, or as a “thank you” for any official act. Moreover,
the House, the Senate, and each Executive Branch agency
has its own rules restricting the acceptance of gifts, meals, and
other things of value from outside sources. Because Time
Warner Cable is a registered lobbying organization, both the
Company (on behalf of all of its employees) and each individual
lobbyist must certify in semi-annual reports compliance with
House and Senate gift rules.




Time Warner Cable Standards of Business Conduct                                                                 D-SS-000402           25
